            Case 6:18-cv-01635-HZ        Document 26       Filed 04/21/20      Page 1 of 2




Laurie B. Mapes, OSB #841670
lauriemapes2002@yahoo.com
Attorney at Law
PO Box 1241
Scappoose OR 97056
Voice: (503) 543-2900
Fax: (503) 543-3676
  Attorney for Plaintiff




                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON


LINDA R.,1                                          Case No. 6:18-cv-01635-HZ

                Plaintiff,

       v.

COMMISSIONER OF SOCIAL                              ORDER FOR ATTORNEY FEES UNDER
SECURITY,                                           42 U.S.C. § 406(b)

                Defendant.

__________________________________________

       Plaintiff, Linda R., brought this action for review of the Commissioner’s final

decision to deny Plaintiff’s application for disability insurance benefits under Titles II and XVI

of the Social Security Act, 42 U.S.C. §§ 401-34. Doc. No. 1. The Court remanded the matter for

immediate payment of benefits. Doc. Nos. 18, 19.


1
 In the interest of privacy, this order uses only the first name and the initial of the last name of
the non-governmental party or parties in this case. Where applicable, this order uses the same
designation for a non-governmental party's immediate family member.
ORDER FOR ATTORNEY FEES UNDER 42 U.S.C. § 406(b) - 1
         Case 6:18-cv-01635-HZ         Document 26       Filed 04/21/20      Page 2 of 2




       Plaintiff now seeks an award of attorney fees under 42 U.S.C. § 406(b). Doc. Nos. 24,

25. The Court finds that the requested fees are reasonable.

       Plaintiff’s motion for attorney fees (Doc. Nos. 24, 25) is granted. Plaintiff’s counsel is

awarded $15,593.00 in attorney fees under 42 U.S.C. § 406(b). Earlier, the Court awarded

Plaintiff attorney fees in the amount of $11,388.93 under the Equal Access to Justice Act, 28

U.S.C. § 2412 (“EAJA”). Doc. No. 23. Therefore, when Defendant issues the Section 406(b)

check for payment to Plaintiff’s attorney, Defendant is directed to subtract the amount previously

awarded under EAJA and pay Plaintiff’s attorney, Laurie B. Mapes, the balance of $4,204.07,

less any applicable processing or user fees prescribed by statute. The Section 406(b) check

should be mailed to Laurie B. Mapes at P.O. Box 1241, Scappoose OR 97056.

       IT IS SO ORDERED.

       DATED this _____
                    21 day of ______________,
                                    April     2020.



                                             __________________________________
                                             Marco A. Hernández
                                             United States District Judge

SUBMITTED BY:

/s/ Laurie B. Mapes
Laurie B. Mapes
OSB #841670
(503) 543-2900
Attorney for Plaintiff

ON: April 13, 2020




ORDER FOR ATTORNEY FEES UNDER 42 U.S.C. § 406(b) - 2
